DETAILED ACTION
1. 	This is in response to an application 16/947,884 filed on 08/21/2020. Claims 1-16 were submitted for examination. As the result of examiner’s amendment, dependent claim 5 is canceled and independent claim 1 is amended. Thus 1-4 and 6-16 are pending. Claims 1 is independent. Independent claim 1 is amended. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	This application, filed on 08/21/2020 Claims Priority from Provisional Application 62890861, filed on 08/23/2019.
				Information Disclosure Statement
4.	No information disclosure statements (IDS) is submitted for this application. 

Drawings
5.	The drawings filed on August 21, 2020 are accepted. 
Specification
6.	The specification filed on August 21, 2020 is also accepted.

7.	On August 10, 2022, applicant's representatives Attorney Timothy D. Taylor, Reg No. 76,643 and examiner conducted examiner-initiated telephone interview. The summary of the interview is attached. 
EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Timothy D. Taylor, Reg No. 76,643, on August 10, 2022.

	The application has been amended as follows:
In the claims:

1.	(currently amended) A method comprises:
obtaining, by a consumer computing device, a temporary credential in accordance with a temporary credential protocol;
accessing, by the consumer computing device, a temporary vault in accordance with the temporary credential, wherein the temporary vault stores or is to store a set of shareable data records;
facilitating, by the consumer computing device, execution of a data analysis function on the set of shareable data records to produce an analytical result, wherein the facilitating the execution includes: 
sending the data analysis function to a verification computing device; 
receiving a verification response from the verification computing device; and 
when the verification response is favorable, sending, the data analysis function to the temporary vault; 
receiving, by the consumer computing device from the temporary vault, the analytical result; and
storing, by the consumer computing device, the analytical result in memory associated with the user computing device.

5.	(Canceled) 

Allowable Subject Matter


9.	Claims 1-4 and 6-16 are allowed. 
10.	The following is an examiner’s statements of reasons for allowance: 
11. 	 The following references/prior arts disclose the general subject matter recited in independent claim 1.  

A.	US Publication No. 2020/0242269 A1 to Narayanaswamy discloses an incident-driven and user-targeted data loss prevention that includes a CASB controlling exfiltration of sensitive content in documents stored on cloud-based services in use by organization users, by monitoring manipulation of the documents. CASB identifies the cloud-based services that the particular user has access to and at least one document location on the cloud-based services to inspect for sensitive documents, in response to receiving an indication that user credentials have been compromised. The CASB performs deep inspection of documents identified as stored at the location and detects at least some sensitive documents. Based on the detected sensitive documents, the CASB determines data exposure for the organization due to the compromised credentials of the particular user.
		In particular Narayanaswamy discloses a method comprises:
obtaining, by a consumer computing device [See figure 1, 102 such as computers 112a-n, Tablets 122a-n and Cell Phones 132a-n that meets the claim limitation of a consumer computing device], a [See at least figure 2, 222, 252 and paragraph 0072, entry 222 identifies a user identifier (“User Id”) of a user who interacted with the file object, entry 252 identifies Rama Rao as the name of the user (“User Name”), entry 262 identifies an IP address associated with a user endpoint used by the user to interact with the file object (“urip”). See also figure 3, Box 308, paragraph 0073, In FIG. 3, log 302 contains user-by-user data and file-by-file data that identify user file sharing behavior. For example, the log 302 identifies a file object (“id”), a cloud-based service on which the file object resides as “appname”: Box 308, a username of a user who interacted with the file object as “ghostking” 306, whether the user is an admin (“isAdmin”), when the user last logged in (“lastLoginTime”), and a user identifier of the user (“uid”).  See finally figure 8, ref. 815, where it is determined that the credential of a particular user of the  consumer computing device is compromised]
accessing, by the consumer computing device, a [See figure 8, ref. 825, Process 800 continues at action 825 with N-CASB 155 identifying one or more of the cloud-based services that the particular one of the users has access to and at least one document location on the cloud-based services to inspect for sensitive documents. See paragraph 0074, where shareable documents that is stored in the cloud which contain sensitive data is determined to be shared in conflict with the defined privacy settings of the documents. Paragraph 0074, Example reasons that credentials are determined to be compromised include the scenario in which documents were uploaded to an unsanctioned cloud service, or downloaded or shared, in conflict with the defined privacy settings for the documents];
facilitating,[See figure 8, Action 835, paragraph 0088, Action 835 includes N-CASB 155 performing deep inspection of documents stored at the identified document location and detecting at least some sensitive documents], 



receiving, by the consumer computing device from the temporary vault, the analytical result [See paragraph 0089 and figure 8, Action 845, At action 845, N-CASB 155 determines a data exposure for the organization due to the compromised credentials of the particular one of the users, based on the detected sensitive documents]; and
storing,  [See paragraph 0054, The result of the inspection by introspective analyzer 175 is generation of user-by-user data and file-by-file data. After being generated, the user-by-user data and the file-by-file data is stored in metadata store 148].

B.	US Patent No. 20210192075 A1 to Sweeney discloses systems (1000, 200, 300, 400, 500) and network communication devices (100) enable originators and custodians (190) of potentially private or otherwise sensitive data to control access to and/or use of such data by others for social, economic, and other purposes. Such originators are enabled to consent to sharing of specific items of personal or other sensitive data, for desired purposes and under specified conditions, and can be entitled to incentives for sharing data in their control. Brokers or other managers of such sharing are enabled to generate and store records of consents given by such originators or custodians, and to access such records as needed in order to verify that valid consents were given prior to release of potentially private or sensitive data.

C.	European Patent No. EP3460693 A1 to Grammer discloses techniques for managing provisioning of a service. The techniques include requesting identity credentials from a device having a PII wallet for identity credentials of a potential user of the service, receiving the requested identity credentials, sending the received requested identity credentials to an identity and access management system, receiving a decision regarding verification of the requested identity credentials from the identity and access management system, and producing a notification in response to the received decision.

D.	US Publication No. 20200320207A1 to Beno discloses leverage distributed ledger technologies to exert user-centric control over data shared with third party service providers. User access provider (UAP) devices manage user-configured permissions and metadata that control access to user data by the third party service providers. Permissions may enable service providers to access, write, and share user data with other service providers having appropriate permissions. Users may provide data to various service providers as they interact with services supported by the platform and as the data is received it may be validated and then stored on the distributed ledger. Data may be periodically synchronized across different service provider nodes responsible for maintaining the distributed ledger to ensure consistency with respect to each user's data. Additionally, users may revoke permissions, such as if the user stops using a service, and data associated with revoked permissions may be purged or deleted from the distributed ledger.

E.	US Patent No. 11042668-B1 to Kassam-Adams discloses a system for managing compliance with certified boundary conditions, the system comprising:
a centralized management platform, comprising a processor, a pre-certification data map with de-identification rules, one or more databases and memory, configured to communicate data to and from a user device over a telecommunications network;
an automapping module configured to map each field of a data set of the user device to standard field names, identify sensitive information and suggest one or more de-identification actions to anonymize values in each field in a manner compliant with regulations, and transfer to the centralized management platform a centrally stored data map;
a configuration tool configured to designate a sample record set size and modify the deidentification rules to be applied to fields in the data set of the user device when a user runs locally installed software to de-identify the data set;
a certification approval module configured to mark de-identification rules stored in the configuration tool as the certified rules and designate conditions or boundary ranges;
a monitoring data profile module configured to create baseline monitoring data files from the data set and comparator monitoring data files from a de-identified data set after the user runs the locally installed software to apply the certified rules to the data set; and
a comparison module configured to compare attributes between comparator monitoring data files and baseline monitoring data files, and send an alert when any field deviates beyond designated conditions or boundary ranges.


F. 	See the other cite prior arts

However, the above prior arts of record including the rest of the cited prior arts, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the functional limitation recited in independent claim 1. For this reason, the specific claim limitations recited in independent claim 1  taken as whole are found to be allowable.

12.	 The dependent claims 2-4 and 6-16 which are dependent on the above independent claim 1 being further limiting to the independent claims, definite and enabled by the specification are also allowed.

13.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 


Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/
Primary Examiner, Art Unit 2498